Citation Nr: 0311721	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to a TDIU.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In the September 2000 rating decision, the RO also denied the 
veteran's claims seeking increased ratings for his 
pancreatitis and right eye glaucoma.  Although the veteran's 
Notice of Disagreement included challenges to these 
determinations, in his November 2000 Substantive Appeal, he 
indicated he was appealing only the TDIU denial.  Further, in 
February 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board); at the 
hearing, the veteran acknowledged that the only issue on 
appeal to the Board was his claim seeking a TDIU.


REMAND

In May 2002, the Board undertook additional development of 
the veteran's claim seeking a TDIU pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board 
obtained copies of outstanding records as well as of the 
September 2002 VA miscellaneous digestive conditions and eye 
examination reports, in light of the Federal Circuit's 
decision, the case must be remanded.  

In addition, the Board notes that although the September 2002 
examiners each offered opinions as to whether the veteran was 
unemployable due to his pancreatis and right eye glaucoma 
alone, respectively, neither examiner offered an opinion as 
to whether it was at least as likely as not that the 
veteran's service-connected disabilities, taken together, 
rendered him unable to secure or follow a substantially 
gainful occupation.  As such, further development is 
required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his pancreatitis and 
right eye glaucoma in recent years.  
Regardless of whether the veteran 
responds, because the record shows that 
since relocating to the Washington, DC, 
area the veteran has been receiving 
treatment at the Washington, DC, VA 
Medical Center, the RO should associate 
any additional records of the veteran's 
treatment at that facility.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder any additional available records, 
the RO should send the veteran's claims 
folder to the examiners who conducted the 
September 2002 VA miscellaneous digestive 
conditions and eye examinations at the 
Washington, DC, VA Medical Center (or if 
those examiners are no longer available, 
suitable replacement(s)) and request that 
those examiners prepare addenda to their 
September 2002 examination reports 
addressing whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
i.e., his pancreatitis and right 
glaucoma, in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  It is 
imperative that the veteran's examiners 
review the evidence in his claims folder, 
including a complete copy of this REMAND, 
and acknowledge that review in the 
examination reports.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in legible 
reports.

3.  The RO should thereafter readjudicate 
the veteran's TDIU claim in light of the 
evidence received since its November 2000 
Statement of the Case.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on this claim, to 
include all pertinent evidence received 
since the November 2000 Statement of the 
Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


